Citation Nr: 1420339	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 30, 1998, for the grant of service connection for thymoma, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969, and from April 1971 to June 1978. He died in March 2006, and the appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals  (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 21, 2004, decision, the Board granted entitlement to service connection for thymoma.  In an October 2004 rating decision, the RO implemented the Board's decision, assigning a 100 percent disability rating to thymoma with myasthenia gravis, effective October 30, 1998.  In March 2005, the Veteran filed a notice of disagreement with the effective date assigned, and a statement of the case was issued in January 2006.  As detailed, the Veteran died in March 2006, thus prior to expiration of the appeal period.  See 38 C.F.R. § 20.302 (2013).  In April 2006, the appellant filed a claim for accrued benefits, specifically pertaining to the claim for an earlier effective date.  See Taylor v. Nicholson, 21 Vet. App. 126 (2006); Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).  In a June 2007 rating decision, the RO denied entitlement to an earlier effective date.  In July 2007, the appellant filed a notice of disagreement, a statement of the case was issued in April 2008, and a substantive appeal was received in April 2008.  The appellant testified at a Board hearing in February 2010.

In a May 14, 2010 decision, the Board denied entitlement to an effective date earlier than October 30, 1998, for the grant of service connection for thymoma, for accrued benefit purposes.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, in accordance with a Joint Motion for Remand (JMR), the Court vacated the October 30, 1998 decision and remanded the case to the Board for action consistent with the JMR.

In October 2011, the Board again denied entitlement to an effective date earlier than October 30, 1998, for the grant of service connection for thymoma, for accrued benefit purposes.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued a Memorandum Decision which vacated the October 30, 1998 decision and remanded the case to the Board for action consistent with the Memorandum Decision.


FINDING OF FACT

Resolving all doubt in the appellant's favor, the December 2, 1994 request by the Veteran to reopen his pension claim can be construed as a claim of compensation for residuals of thymoma.  


CONCLUSION OF LAW

The criteria for an effective date of December 2, 1994, for the grant of service connection for thymoma are met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, VA satisfied its duties to the appellant in VCAA letter issued in May 2006 pertaining to her claim for an earlier effective date for accrued benefit purposes.  The letter predated the August 2006 rating decision which denied entitlement to an earlier effective date for accrued benefit purposes.  See id.  The VCAA letter notified the appellant of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date pertaining to her accrued benefits claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2006 letter has clearly advised the appellant of the evidence necessary to substantiate her claim. 

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

The appellant was afforded the opportunity to testify before the undersigned Veterans Law Judge in February 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the presiding Veterans Law Judge, in a pre-hearing conference discussed the basis of the prior determinations and noted the elements that were lacking to substantiate the claim on appeal.  In addition, the appellant demonstrated actual knowledge of this information.  The appellant and her representative specifically addressed evidence in support of her claim, indicating an understanding of requirements to establish an earlier effective date for entitlement to service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains the Veteran's claims for pension and compensation, statements from the Veteran submitted during his lifetime, and VA medical records.  There is no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.


Regulations and Analysis

The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought.  An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

On October 30, 1998, the Veteran filed a claim of service connection for "tumors in my lungs" which he asserted was due to herbicide exposure.  In a June 1999 rating decision, the RO denied entitlement to service connection for thymoma, claimed as tumors of the lung.  The Veteran perfected an appeal with regard to the denial of service connection.  On October 23, 2001, the Board remanded the matter for further development, to include affording the Veteran a VA examination.  On September 21, 2004, the Board granted entitlement to service connection for thymoma, claimed as tumors of the lung.  Such decision was based on an April 2003 VA examiner's opinion that it was at least as likely as not that the Veteran's thymoma was etiologically related to his herbicide exposure. 

The appellant argues that the effective date should correspond to the date of diagnosis, and has also argued that a change in law warrants an earlier effective date.  The appellant has also argued that the Veteran's claim for pension, and documents submitted in support thereto, constituted a claim for compensation for cancer.

Review of the Veteran's claims folder reflects that in September 1991, the Veteran filed a formal claim of compensation for degenerative disc disease of back, right knee disability, and hemoglobin tumor on back.  In a July 1992 rating decision, service connection was denied for lumbar spine disability and right knee disability, and granted for residuals, scar, hemangioma of back.  The RO also denied entitlement to nonservice-connected pension benefits.

In September 1992, the Veteran filed a formal claim for pension benefits due to his degenerative disc disease of the back.  Such claim was denied in a February 1993 rating decision.  In February 1993, the Veteran requested reconsideration of the RO decision, and otherwise requested issuance of a statement of the case if such decision was unfavorable.  An April 1993 rating decision denied entitlement to pension, and a statement of the case was issued in April 1993.  The Veteran filed an untimely substantive appeal in April 1994, thus he failed to perfect his appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 .

In December 1994, the Veteran filed an informal pension claim, stating that his "condition" had become much worse, he could barely walk, and he was in constant pain.  The Veteran did not specify a disability.  Such claim for pension was denied in a November 1995 rating decision.  At the time of such denial, VA treatment records dated in June 1994 reflected that a mass had been identified in the left mid lung consistent with bronchogenic carcinoma.  Thymoma or lymphoma was suspected.  In January 1996, the Veteran filed a notice of disagreement with the November 1995 RO decision.  The Veteran referenced his medical conditions as spinal stenosis, degenerative disc disease, low back pain, and bilateral leg numbness.  A statement of the case was issued in March 1996. 

In April 1996, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he stated that it was in "reference to his nonservice-connected pension claim."  The Veteran stated that he was in the hospital preparing for surgery, that he has so many problems, and it was requested that the RO obtain his VA treatment records to consider with his claim.  The RO obtained an April 1996 surgical report pertaining to an esophagogastroduodenoscopy with biopsy due to aclasia, mediastinal mass, and peptic ulcer disease. 

On May 31, 1996, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he stated the following:

"I appealed my claim for VA pension.  I then reopened it on Mar 5, 1996.  Monday I will have surgery at the Birmingham VA Medical Center.  I have a tumor around my heart the doctor will try to remove.  This medical evidence will be forthcoming. Please do not send my file to Washington until you have received and considered this evidence. "

A June 3, 1996 VA Report of Contact reflects that the Veteran was admitted to the Birmingham VA Medical Center in April and May 1996, and medical records should be requested and considered with his "pending claim."

On June 27, 1996, a supplemental statement of the case was issued with regard to the issue of entitlement to nonservice-connected pension.

On July 11, 1996, the Veteran's service organization representative submitted correspondence to the RO which stated the following: 

"Attached please find VA Form 21-4138 and VA Form 21-4138.  Please process this claim for lung cancer as soon as possible as veteran has started treatments." 

An attached VA Form 21-4138, Statement in Support of Claim, signed by the Veteran on June 25, 1996 (and received on July 11, 1996) states the following:

"I had surgery for cancer on June 17, 1996 at the Birmingham VA Medical Center.  This cancer is on my heart and they did not get it all. In the next few days I will start treatment.  Please get my records from hospital and rate my VA pension claim."

Also attached was a copy of the VA Form 21-4138 received on May 31, 1996.

On July 11, 1996, the Veteran's substantive appeal (VA Form 9) was received by VA in which he perfected his appeal with regard to the issue of entitlement to nonservice-connected pension.  See 38 C.F.R. § 20.302.  He stated the following:

"It is my request that DVA help to develop my claim fully, so that I can receive a complete and fair decision.

I believe that my present condition warrants an award of disability pension and an award of Special Monthly Allowance for Aid and Attendance. 

I have a diagnosed case of cancer on my heart.  The VAMC in Birmingham operated on me June 17, 1996, but did not get all of the cancer.  Now I must undergo radiation and chemotherapy.  I have lost about 80 pounds.  I am too sick and weak to work.  I am unemployable.  Please rate my condition as 100 percent disabled as soon as possible.  I am attaching an SDVA-11 from Dr. Glazer of the VAMC Birmingham for your information.  Please obtain other records as required from VAMC for consideration of this claim."

VA medical records were associated with the claims folder which reflected that the Veteran underwent an incisional biopsy on June 17, 1996 and a nonresectable tumor mass was found and thymoma was diagnosed. 

In a July 1996 rating decision, the RO granted pension due to his thymoma and denied special monthly pension. 

On October 30, 1998, the Veteran submitted a VA Form 21-4138, stating that he wished to file a claim due to Agent Orange exposure, specifically stating that he has "tumors in my lungs and I believe it is [sic] caused by my exposure to Agent Orange while serving in Vietnam."  At the time the Veteran filed his compensation claim, there was a presumption of service connection due to exposure to herbicides for the diseases listed at 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  At that time, the diseases included chloracne or other acneform disease consistent with chloracne, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

In a June 1999 rating decision, the RO denied entitlement to service connection for thymoma, claimed as tumors of the lung.  The basis of such denial was that thymoma was not shown in service, thymoma was not considered a presumptive disability, specifically to include cancer of the lung, bronchus, larynx or trachea, and that any cancer of the lungs was as a result of a metastasizing non-presumptive cancer, which could not be service-connected.  See 38 U.S.C.A. § 1116(a); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also, VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)  for a cancer listed in 38 C.F.R. § 3.309(e)  as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  The Veteran perfected an appeal to the Board. 

In October 2001, the Board remanded the issue of entitlement to service connection for thymoma (claimed as tumors of the lung) to obtain a VA examination pertaining to whether the identified lung tumors were primary versus metastatic in nature, and whether the thymoma was etiologically related to herbicide exposure in service.  In April 2003, a VA examiner conducted an examination and offered an etiology opinion.  The examiner stated that the Veteran developed an anterior mediastinal tumor, which was a primary tumor, not metastatic.  The examiner opined that it is at least as likely as not that this thymoma is etiologically related to his extensive herbicide exposure.  The examiner explained that it is known that herbicides can cause multiple other problems including non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, multiple myeloma, among other problems.  The examiner explained that these types of tumors are histologically related to the thymoma.  It is therefore reasonable to conclude that his exposure to herbicides caused the thymoma as well. 

In September 2004, the Board granted entitlement to service connection for thymoma.  The Veteran's representative had argued that the diagnosed thymoma should be considered a respiratory cancer, and thus warranted presumptive cancer pursuant to 38 C.F.R. § 3.309(e).  The Board, however, specifically found that such argument need not be addressed, as the allowance was based on the favorable VA opinion associating the Veteran's thymoma with in-service herbicide exposure.  The effective date of October 30, 1998, was assigned as it constituted the date of receipt of claim.  38 C.F.R. § 3.400(b)(2). 

In support of the claim for an earlier effective date for accrued benefit purposes, it has been argued that 38 C.F.R. § 3.114(a)(2)  applies, suggesting that the claim for compensation was reviewed on the initiative of VA more than 1 year after the effective date of a liberalizing law or VA issue. 

Citation has been made to the case Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994), in support of the claim for an earlier effective date.  In Combee, the United States Court of Appeals for the Federal Circuit  (Federal Circuit), determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See also 38 C.F.R. § 3.303(d). 

Reference has also been made to the new and material provisions found under 38 C.F.R. § 3.156 (1998).  The Board notes that such provisions are not applicable to the matter at hand, as there is not a final RO or Board decision that addressed the claim of service connection for thymoma prior to the initial June 1999 adjudication.

In offering argument in support of an earlier effective date, the appellant's former representative suggested that had the RO originally granted the Veteran's claim pursuant to the presumptive provisions under 38 U.S.C.A. § 1116(a) , then the effective date would be June 1993, which constituted a year prior to his June 1994 diagnosis.  In October 1991, the VA promulgated the first in a series of amendments to the pertinent regulation governing the adjudication of claims for service-connected disability compensation based on exposure to a herbicide containing dioxin.  See 56 Fed Reg. 51,651 (October 21, 1991).  The final rule was promulgated in February 1994.  See 59 Fed. Reg. 5106  (February 3, 1994). Presumptive service connection for respiratory cancers, including cancer of the lung, was included as a presumptive disability.  Such presumptive provisions were in effect at the time a diagnosis of thymoma was rendered and at the time the Veteran filed his claim of service connection for thymoma on October 30, 1998.  Likewise, the Combee decision was issued in 1994, prior to receipt of the October 30, 1998 claim for compensation. 

Upon review of the September 2004 Board decision, while it was presumed that the Veteran was exposed to herbicides during service in Vietnam (see 38 C.F.R. § 1116(a)(3)), and the presumptive provisions pursuant to 38 C.F.R. § 3.309(e)  were cited and discussed, the Board specifically determined that it was not necessary to discuss whether the Veteran's thymoma constituted a respiratory cancer and whether presumptive service connection was warranted.  Service connection for thymoma was established due to the positive etiological opinion from the VA examiner, and thus service connection for thymoma was awarded pursuant to Combee, with medical proof of direct causation. 

The Veteran's claim of service connection was not reviewed on the initiative of VA, nor was the claim of service connection reviewed due to liberalizing regulation, to include the herbicide regulations or Combee.  The Veteran's claim of service connection was reviewed and adjudicated by the Agency of Original Jurisdiction (AOJ) in June 1999 due to receipt of the Veteran's claim of service connection on October 30, 1998. 

The presumptive provisions for herbicide related conditions - specifically respiratory cancers - were in effect at the time of receipt of his claim, but service connection was not granted based on a presumptive basis.  Thymoma was not made a presumptive disease as part of any liberalizing legislation.  As was pointed out in the September 2004 Board decision, the claims folder contained a dictionary definition of thymoma, "usually a benign tumor of the thymus, composed of epithelial and lymphoid cells."  The American Heritage Dictionary of the English Language (3rd ed. 1992) (page unknown).  The claims folder also contains a diagnosis of thymus gland, "mass of glandular tissue located in the neck or chest of most vertebrates (see endocrine system).  Found in the upper chest under the breastbone in humans, the thymus is essential to the development of the body's system of immunity beginning in fetal life."  The Concise Columbia Encyclopedia (1995, Columbia University Press ) (page unknown).  In other words, thymoma is not a respiratory cancer and the provisions of 38 C.F.R. § 3.114(a)(2) are not applicable. 

The enactment of the herbicide regulations and the Federal Circuit's decision in Combee did not provide entitlement to an automatic review by VA of a claim for compensation for thymoma.  The Veteran was required to express or imply that he intended to seek service connection.  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200   (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The fact that medical records showed that he suffered from thymoma, prior to receipt of his October 30, 1998 claim for compensation, is not sufficient to communicate an intent to claim service connection for thymoma.

The Board has reviewed the submissions of the Veteran received prior to October 30, 1998, to determine whether a claim of service connection for thymoma, specifically a claim for compensation, was received prior to such date. 

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151(a). 

Thus, VA has to exercise its discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).

As detailed, in September 1991 the Veteran filed a claim for compensation for a back disability, a right knee disability, and a hemoglobin tumor on his back; however, he did not claim tumors of the lung.  Thereafter, in September 1992, the Veteran filed claims for pension benefits, which were denied by the RO.  Obviously, at the time of receipt of these claims, thymoma had not been diagnosed.  

The December 1994 claim specified that it was seeking to reopen the claim for pension benefits.  In some circumstances, a report of examination or hospitalization can be considered as a claim for an increased rating for an already service-connected disability or as a claim to reopen a previously denied claim for service connection.  See 38 C.F.R. § 3.157 (2013).  In this case, the issue here is the effective date for a service connection claim (not an increased rating claim or previously denied claim) and thus, this provision is not for application.

However, at the time of the December 1994 claim, there was a diagnosis of thymoma.  Regulations do permit VA to construe this obvious claim for pension as a claim of service connection for thymoma and the Board will do so in this instance.  Resolving all doubt in the appellant's favor, the Board finds a basis to grant service connection for thymoma effective from December 2, 1994.  


ORDER

Entitlement to an effective date earlier than December 2, 1994, for the grant of service connection for thymoma, for accrued benefit purposes is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


  
Department of Veterans Affairs


